Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated December 5, 2016 (including amendments thereto) with respect to the Common Stock of FairPoint Communications, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:December 5, 2016 Maglan Capital LP By: Maglan Capital GP LLC General Partner By: /s/ Steven Azarbad Name: Steven Azarbad Title: Chief Investment Officer Maglan Capital GP LLC By: /s/ Steven Azarbad Name: Steven Azarbad Title: Managing Member /s/ Steven Azarbad Steven Azarbad /s/ David D. Tawil David D. Tawil
